Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 30 June 2021 with acknowledgement of an original application filed on 26 April 2019.

1.	Claims 1, 4-13, and 17-25 are pending; claims 1, 9 and 13 are independent claims.  

Response to Arguments

2.	Applicant’s arguments filed 30 June 2021 have been fully considered and they are persuasive.

Response to Amendments

3.	Applicant’s amendments to claims 1, 9, and 13 are sufficient to overcome the 35 USC 112 rejection of claims 1, 9, 13, rejections set forth in previous office action.  Therefore the rejections are withdrawn. 
4.	Applicant’s amendments to claims 5, 10, and 17 are sufficient to overcome the 35 USC 112 rejection of claims 5, 10, 19, rejections set forth in previous office action.  Therefore the rejections are withdrawn. 
Allowable Subject Matter
Claims 1, 4-13, and 17-25 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: Shivanna et al. discloses computing system coupled to a cloud computing environment including firmware for preforming an action based on a pre-boot measurement of a firmware, comparing a hash of a firmware image.  Shivanna et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“at a first attestation client associated with a first host, (1) collecting a first artifact associated with a first root of trust system corresponding to a first device associated with the first host, and (2) sending the first artifact to an attestation service associated with the data center, wherein the first artifact comprises a first policy attribute related to a first payload security policy associated with a first cluster of nodes in the data center, 
a second attestation client associated with a second host: (1) collecting a second artifact associated with a second root of trust system corresponding to a second device associated with the second host, and (2) sending the second artifact to the attestation service associated with the data center, wherein the second artifact comprises a second policy attribute related to a second payload security policy, different from the first payload security policy, associated with a second cluster of nodes in the data center;
the attestation service associated with the data center: (1) determining whether any of the first policy attribute or the second policy attribute is acceptable, and (2) 
(2) issuing a second machine certificate to the second host if the result of the determining step deems the second policy attribute acceptable” as recited in claims 1, 9, and 13. 

Therefore independent claims 1, 9 and 13 are allowable over the prior arts of record.
Consequently claims 4-8, 10-12, 17-25 are directly or indirectly dependent upon claims 1, 9, and 13 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.


/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433